 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHendrick Manufacturing CompanyandInternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, Local Lodge1653.Case 4-CA-1528416 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 25 September 1986 Administrative LawJudge Thomas R. Wilks issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed excep-tions, a supporting brief, and a brief in answer tothe Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions only to the extent consistent with thisDecision and Order..The judge found that since about 1 March 1985the Respondent bargained with the Union with thefixed intention of avoiding agreement and therebybargained in bad faith with the Union in violationof Section 8(a)(1) and (5) of the Act.2 We findmerit in the Respondent's exceptions to these find-ings and, for the reasons stated below, reverse thejudge's conclusion.The Respondent manufactures perforated metalproducts that are used in radio grills, screens, etc.As of the fall of 1984 the Respondent maintainedfour plants. The main plant is located in Carbon-dale, Pennsylvania. Since approximately 1943, theUnion has been the collective-bargaining represent-ative of the Respondent's Carbondale productionand maintenance employees. The most recent col-lective-bargaining agreement' was effective from 1August 1981 to 15 September 1984'. On 25 July1984 the parties started bargaining for a new col-lective-bargainingagreement.Between 25 July1984 and 18 December 1985 the parties engaged in21 bargaining sessions and exchanged many written'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The judge found that the economic strike that began on 28 Novem-ber 1984 was not converted into an unfair labor practice strike In lightof our dismissal of the complaint in its entirety, we affirm the judge'sfindings287 NLRB No. 33proposals and amendments.3 Several of the meet-ingswere attended by a Federal mediator.4 Fol-lowing the 21st bargaining session on 18 December1985, no further meetings were held. As of the dateof the judge's decision on 25 September 1986, theeconomic strike that began 28 November 1984 wasstill in progress.The complaint alleged, inter alia, and the judgefound, that during the 14th through 21st bargainingsessions-' theRespondent bargained in bad faithwith the fixed intention of avoiding agreement.The judge found that the Respondent's bargainingposture during these eight sessions bespoke a "vin-dictiveness" against the Union. The judge furtherconcluded that the Respondent's poststrike propos-alswere regressive and "calculated to impede theUnion's effectiveness as an employee representa-tive."Our review of the record reveals insufficientevidence to support the judge's findings.In determining whether a party has negotiated ingood faith, it is necessary to, evaluate the entirecourse of bargaining and all the relevant circum-stances.One such circumstance is the successfulweathering of a strike. The Board has stated that"[w]here an employer's economic power increasesthrough the successful weathering of a strike, it isnot unlawful for the employer to use its new-foundstrength to secure contract terms that it deems ben-eficial."6We find that during the 14th through 21st ses-sions the Respondent engaged in lawful bargainingand -that any toughening or regression in its bar-gaining posture was a direct result of its improvedeconomic condition and its ability to survive theUnion's strike.We do not find any evidence of vin-dictiveness in the Respondent's bargaining strate-gy.7Because our view of the evidence differs fromthat of the judge, we find it necessary to examinethe parties' course of bargaining and the economicconditions facing them.3The Respondent gave the Union documents on 25 July, 4 Septemberand 30 October 1984, 31 January, 11 March, 25 May, 6 and 24 Septem-ber, and 6 December 1985 The Union gave the Respondent documentson 25 July, 6 and 9 September, 10 April and 10 December 19854The Federal mediator attended the sessions held on 13 November1984, 31 January 1985, and 13 June 19855 11 March through 18 December 1985- 6 O'Malley Lumber Co,234 NLRB 1171, 1179 (1978)7On 31 January 1985 during the 13th bargaining session, the Respond-ent and the Union reached agreement on art 4, new employees (the Re-spondent's proposal 3) They also reached agreement on the deletion ofart6, apprentices (the Respondent's proposal 4) They further reachedagreement on art 10, wage rates, sec B (the Respondent's proposal 6)On 10 October 1985 during the 18th negotiating session, the partiesreached agreement on several articles art 1, recognition, art 10, shiftdifferential, art 17, pension plan, art 23, military duty, art 24, jury duty,art 25, safety (modified), and art 26, discrimination (modified)On 8 November 1985 during the 19th negotiating session the partiesreached agreement on art 5, checkoff HENDRICKMFG CO311The Respondent has been in business since the1940s. Since that time its employment level has de-creased from a maximum of 600 employees to ap-proximately 160-180 employees. In January 1982the Respondent was adversely affected by the na-tional recession. The Respondent laid off some ofitsproduction employees and reduced, its clericalstaff from 64 to 22 persons. The Respondent suf-fered financial losses throughout its entire oper-ation in 1982, 1983, and 1984.In the early 1980s, the Respondent's president,BenjaminDunn, told the Union that the Respond-ent needed to have more flexibilityin assigning em-ployees to jobs. Dunn told the Union that it wasinefficient and costly to restrict the assignment ofemployees to available jobs.In its initialproposal to the Union on 25 July1984, the Respondent requested extensive deletionsand changes in the old collective-bargaining agree-ment,which would, result in lower costs. At thenext two meetings, Dunn explained the Respond-ent's economic position and the need for greaterflexibility and lower costs. Throughout the negotia-tions the Respondent argued economic hardship.Although the Union did not believe the Respond-ent was in economic difficulties, it never examinedthe Respondent's books."After the 12th bargaining session the Unionvoted to go out on strike., The Respondent used itsmanagementpersonnel and clerical employees tomaintainitsproduction, and later hired replace-ment workers. The Respondent found that a unit of60 employees was sufficient to maintain a highlevel of productivity. This was approximately 30fewer employees than had previously been retainedto do the production and maintenance work. Thejudge stated that the Respondent "found itself in-creasingly able to operate with fewer employees, ata lower wage rate, and with all the flexibility thatitdesired."Our analysis of the facts shows that the post-strike bargainingsessionswere not conducted inbad faith.9 The Respondent did toughen its bar-gaining position, but it never refused tobargainwith the Union nor did it bargain in a vindictivemanner.The Board has previously stated that "[a]8On 15 August the union negotiators asked to see all the Respondent'splants' financial recordsDunn stated that only the Carbondale recordswere relevant The union negotiators did not ask to see the Carbondalerecords nor did they renew their request for the systemwide recordsThe first formal union request for disclosure was made on 2 October1985 when the Union's attorney asked for Carbondale's financial recordsand for systemwide data from 1983-1985 On 11 October 1985 the Re-spondent replied that the data would be made available to a certifiedpublic accountant selected by the Union The Union never responded tothe offer8SeeEltec Corp,286 NLRB 890 (1987) Chairman Dotson dissentingin part on other groundsstrike is a two-edged sword. Depending upon howitaffects the employer's operations, the strikersmay gain concessions or they may lose concessionspreviouslyobtained." 10Through the successfulweathering of the strike the Respondent was ableto improve its bargaining position and to "raise thestakes" in its bargaining with the Union.We conclude that the Respondent met its bar-gainingobligation by meeting regularly with theUnion, by presenting numerous written proposals,by explaining its position to the union negotiators,by agreeing to the presence of Federal mediators,and otherwise meeting its procedural obligations.We also note the parties had a 43-year bargaininghistorywith no unfair labor practices since 1948.Accordingly, we dismiss the entire complaint.ORDERThe complaintis dismissed.ioHickinbotham Bros,254 NLRB 96, 102 (1981)Judith I.Katz,Esq.,'forthe General Counsel.Sheldon Rosenberg,'Esq. (Rosenberg& Ujberg),of Scran-ton, Pennsylvania,for the Respondent.Kenneth Henley,Esq. ' (Sagot&Jennings),of Philadelphia,Pennsylvania, for the Charging Party.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge. Thiscase was tried at Wilkes-Barre, Pennsylvania, on 18 and19 February and 24, 25, and 26 March 1986. The unfairlabor practice charge was filed by International Associa-tion, of Machinists and Aerospace Workers, AFL-CIO,Local Lodge 1653 (the Union), against Hendrick Manu-facturingCompany (Respondent), on 30 August 1985.The complaint was issued by the Regional Director forRegion 4 on 25 November 1985. The complaintallegesthatRespondent violated Section 8(a)(1) and (5) of theAct during the course of negotiating a succeeding collec-tive-bargaining agreement with the Union as the employ-ees' designated bargaining agent, by bargaining in badfaith since 1 March 1985, and thereafter in that it negoti-ated "with no fixed intention of reaching a final andbindingagreement" by "proposing and/or insisting on"certainspecified contract provisions and byinjecting a"proposal requiring ratification by its Board of Directorsas a precondition to final agreement." The complaint alsoallegesthat Respondent's employees engaged in a strikethat commenced on 28 November 1984 that has beenprolonged by Respondent's bad-faith bargaining. Thatstrike isongoing,and there has been no offer by anystriker to return to work.The Respondent's timely filed answer admitted theprocedural and jurisdictional complaint allegations. It ad-mitted its recognition of the Union's status as designatedemployee bargainingagent,and the existenceof a series 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof collective-bargaining agreements with the Union. Itdenied that it engaged in bad-faith bargaining. Theanswer admitted the strike, but denied that it was pro-longed by bad-faith bargaining. The answer denied themajority status of the Union, but did not raise any argu-ment to counter the presumption of majority status aris-ing from the contractual bargaining history.At the trial all parties were given full opportunity toadduce relevant evidence. After the trial the GeneralCounsel and the Respondent filed written briefs thatwere received by me shortly after 13 May 1986. TheGeneral Counsel's unopposed motion to correct the tran-script is granted.On the entire record, and from my observation of thedemeanor of the witnesses, and the evaluation of theirtestimony as to internal and external consistency and ob-jective probability, and in consideration of the lengthyand exhaustive written briefs, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has beenat all times material, acorporation duly organized under and existing by virtueof the laws of the Commonwealth of Pennsylvania, andengaged in the manufacture of perforated metal at itsplant located at Seventh Avenue and Clidco Drive, Car-bondale,Pennsylvania.During the, past year, in thecourse and conduct of its business operations describedabove, Respondent sold and shipped products valued inexcess of $50,000 directly from the plant to points out-side the Commonwealth of Pennsylvania.It is admitted, and I find, that Respondent is, and hasbeen at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONIt is admitted, and I find, that the Union is, and hasbeen at all times material,a labor organization within themeaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues are whether after 12 bargaining sessions in aperiod of 7 months and after it had successfully with-stood a strike that had commenced on 28 November1984, "Respondent negotiated with no intention of reach-ing a final and binding agreement covering the [collec-tive-bargaining unit] by engaging in the following actsand conduct:(a)Proposing and/or insisting on contract provi-sions that would:eliminatesuperseniority for unionrepresentatives; require individual employees to signtheir own grievances and restrict grievances signedby the union to those affecting the entire unit; re-strict grievance meetings to the nonworking time ofindividual grievants and union representatives; re-strict the scope of an arbitrator's authority to inter-pret the contract and limit the arbitrability of dis-charge, and safety and security disputes; eliminate aunion-security clause; eliminate the description ofunion work jurisdiction from the contract's recogni-tion clause, eliminate any restrictions on Respond-ent's right to subcontract unit work;include lan-guage referring to certain union conduct during thestrike. . in the preamble to a safety and securityclause; and, further limit access to the plant byunion representatives.(b) Belatedly injected a proposal requiring ratifica-tion by its Board of Directors as a precondition tofinal agreement.B. BackgroundRespondent has been in business since pre-World WarIIdays. It manufactures perforated metal products foruse ina wide variety of products, of whichthemajorone is a sifting or screening material used in the process-ing of coal, rock, iron, copper, or other metal ore Otheruses for its products are found in such items as micro-wave doors, radio grills, etc.As of the fall of 1984 Respondent maintained fourplants. In addition to the main Carbondale plant, one waslocated in California, one in Kentucky, and one in Ten-nessee. These three additional plants involved productionof products' dissimilar from that of the main productionof the Carbondale plant and their employment level wasa smaller fraction of the approximate 95 employees em-ployed then in the Pennsylvania plant. The employmentlevel at Carbondale had gradually declined through theyears from a war time maximum of 600 employees and amore normal level of 160-180 employees.The Unionhas maintained a collective-bargaining rela-tionship with Respondent for about 43 years, which cov-ered the production and maintenance employees. Thereisa history of only about three economic strikes for 15successive contracts and no prior alleged unfair laborpractices back to 1948.A national industrial recession adversely affected Re-spondent in late 1981, but it did not fully impact it untilJanuary 1982. Economic retrenchment necessitated thereduction of the 64 clericals employed to only 22 personsas well as the continuing layoffs of production employeesthat had commenced in 1981. In the face of economiclosses,themost recent 3-year collective-bargainingagreement negotiated in the fall of 1981 called for anhourly wage increase for bargaining unit employees ofabout 55 cents in September 1982, and a 1-percent in-crease in February 1983, and 60 cents in September 1983.Financial losses were sustained by Respondent in 1982,1983, and 1984 in Carbondale, and throughout the entireoperation.After a 20-percent cut in pay was imposed on clericalemployees, the president and chief manager of Respond-ent,Benjamin Dann, communicated with the Union andto the employees by way of correspondence and speech-es in which he explained the Company's economic trou-bles, its need for more flexibility in operations and costsrelief, and requested employee cooperation for the sur-vival of the business. Dann offered to disclose to theOt,Ion financial records to support his claim of need for HENDRICK MFG. CO.313economic relief.His plea of the Union's executive com-mittee to suspend the progression of wage increases in1983 was rejected by a vote of the unit employees.Dann testified without contradiction about the greaterflexibility in the assignment of employee tasks and lesscosts that were imposed on Respondent's competitors bytheir respective collective-bargaining agreements as re-vealed by his research of midsummer 1984. Dann testi-fied,without controversion,that the national recessionimpacted the less competitive Respondent well into 1985.In late summer of 1984,asRespondent approached theterminationdate of the collective-bargaining agreementdue in September 1984, numerous grievances accumulat-ed, particularly with respect to the assignment of em-ployees allegedly out of their job classification as man-datedby thelabor agreement.C. Contract Negotiations Preceding the Alleged Bad-Faith BargainingCommencing on 25 June, 12 contractbargaining ses-sionswere held in 1984 by the Respondentand union ne-gotiatingcommittees.Respondent'schiefnegotiator,Dann,was assistedby Personnel Manager Judy Osnickand, until September,when he droppedout of negotia-tions entirely,PlantManagerPeter Muirhead.Represent-ing the Union were its chiefnegotiators,Business Repre-sentativeBillCockerilland an employee committee con-sisting ofUnion President Frank Quinn,untilhis dis-charge andsuccessionby Ronald Thomas in late 1984,WilliamWatson,SamuelCerra,' John Gardus, and EdThomas.Union Business RepresentativeGerry Smithsubstitutedfor the ailing Cockerill at threemeetings inSeptember,October, and November 1985. Themeetingswere conducted at off-plant sites,generally a local motelconference room.Meetings generally started in mid-morning and lasted no longerthan shift end about 3:30p.m. There is no evidence about any reluctance by Re-spondentto schedule and meet with the Unionat reason-able times or reasonable durations.1.Meeting one-25 JulyThe two committees exchanged proposals and agreedthatnonmoney itemswould betentatively negotiatedfirst and that pursuantto the Union's suggestion, meet-ings would not exceed3:30 p.m. Aftera short period inwhich questions were exchanged and answered, themeeting adjourned early.The Union's proposal consistedof threepages.Essen-tially it incorporatedthe oldcontractwithan increase inpay and benefits,i.e., a paid lunch period,an accelerationof vacation entitlement for new employees,an additionalpaid holiday,an increase in life insurance coverage, anincrease in sick and accident benefits,an increase in du-ration forthe periodRespondent assumes the cost of1Thomas Smith,Cerra,Watson,and Thomas testified on behalf of theGeneral Counsel Dann and Osnick testified for Respondent.Cerra's testi-mony was marked by hesitancy and uncertainty, and a frequent inabilityto recall.He was often uncorroborated or inconsistent with Thomas.When Cerra's testimony conflicts with the detailed and certain testimonyof Dann and/or Osnick,Idiscredit Cerra when he is not corroboratedwith certainty by Thomas,whose own testimony was often uncertain,evasive,and hostilehospitalization and life insurance for higher senioritylaid-off employees,an increase in the amount of life in-surance for high seniority retired employees,an exten-sion of insurance benefits to retired employees'depend-ents, an increase in the pension plan benefits,an addition-al sick leave provision,severance pay, a $1 hourly rateincrease for each year of a proposed 3-year contract, in-stitution of a dental care plan, a drug prescription plan,and several other minor benefits.The Union's proposal also included some changes tothe old contract,incorporation of a "successors and as-signs" reference,an expanded prohibition against over-time during the layoff of any employee irrespective ofdepartment,elimination of a job performance qualifica-tion of a seniority right in job status change,a further re-striction on Respondent's ability to temporarily transferemployees to the least senior employee,a reduction ofthe minimum number of employees in a department nec-essary to warrant one or two grievance committeemen,and the addition of a second or third shift committee-man, a new provision to compensate employees involvedin grievance meetings at a time and one-half rate beyondnormal shift time, an expansionof the 2-paid hours perday, provided the union president for policing the con-tract to "whatever time necessary," and a similar in-crease in paid time for time spent by the departmentsteward in policing the contract,the creation of a groupleader position for any shift without a foreman, im-proved lighting and plant air circulation,and a prohibi-tion on the plant manager's access to the "productionarea" during normal shift hours.The Respondent'sproposal contained extensive dele-tions and changes inthe old collective-bargaining agree-ment.A summarization of these changes is as follows foreach of the following articles:(1) elimination of recogni-tion of the Union's jurisdiction over the in-plant settingup, or repair of all machinery and its invariable assign-ment to employees;(2) the elimination of a restrictionagainst subcontracting of unit work during a time of em-ployee layoff;(3) a 91-day instead of 31-day grace periodfor new employees obliged to join the Union;(4) a 90-day instead of 30-day probation period;(5) status quo onunion dues checkoff;(6) elimination of the entire appren-tice provision;(7) greater Respondent discretion regard-ing shift hours;(8) a complete revision of the overtimeprovision regarding calculation;(9) a change in the con-ditions and amount of reporting and call-in pay; (10)elimination of old job description; (11) reduction of shiftdifferential pay; (12) eliminationof a specified period forvacations and substitution of Respondent's discretion re-garding vacation scheduling to avoid complete plantshutdown in summer,a reduction in vacation entitlementfor senior employees,elimination of a pro rata vacationpay entitlement schedule for laid-off or terminated em-ployees,and substitutionwith a precondition of asummer of 1850 straight-time hours in the previous cal-endar year for full vacation pay and pro rata pay in ac-cordance with a ratio of actual hours worked to 1850straight-time hours;(13) a reduction of paid holidaysfrom 12 to 10, and imposition of restrictions concerningentitlement;(14) restrictions concerning bereavement pay 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand elimination of an entitlement of an extra day if be-reavement period includes a holiday, (15) unspecifiedchanges in the insurance provision; (16) a completechange in the contract article covering seniority, prefer-ence entitlement including the elimination of layoff se-niority preference, i.e., superseniority for the union presi-dent and department stewards, a substitution of job clas-sification seniority in layoffs for plantwide seniority pref-erence, the right to temporarily, transfer employees irre-spective of job classification or bargainingunitsenioritybut with a guarantee against loss of pay, (17) status quoon rights of transferred employees; (18-20) major revi-sions inthe grievance procedure and arbitration provi-sions including the divestiture of the arbitrator's jurisdic-tion to "add to, subtract from, or modify any of the writ-ten clauses of the contract," a limitation of the arbitrabi-lity of discipline for strike misconduct to the issue of factof culpability, but excluding the corrections of the natureof discipline; (21) status quo on amount of pension bene-fitbut changed eligibility; (22) status quo on injured em-ployees, etc ; (23) status quo on payment of employeesfor time spent in negotiations during regular work hours,but a reduction of the employee committee from five tothree employees; (24) deletion of the old contract bene-fitsgrandfather clause, (25) deletion of provisions grant-ing adegree of pay protection and job security for em-ployees incapacitated from performing their normal clas-sificationwork tasks; (26) status quo with respect to dis-cipline and discharge; (27) a strengthening of the no-strike clause by deletion of a specified exception for non-compliance with an arbitration decision and eliminationof the exculpatory clause for nonauthorized work stop-pages;(28)strengtheningof the management-rightsclause particularlywith respect to the subcontractingright previously limited to economic, justification and"capacity considerations"; (29) a deletion of provisionsrestricting layoff; (30-34) status quo on provisions con-cerning military duty, jury duty, safety and sanitary con-ditions, and discrimination, and finally (35) modificationof the Union's right to reasonable plant access to one ofprivilege at Respondent's approval on application.2.Meeting two-8 AugustThe discussion at this meeting encompassed the pro-posals up to article 20. As conceded by Thomas, duringthe entire negotiations Dann gave explanations for Re-spondent's position, i.e., flexibility and costs, but in anyevent the union committee understood clearly Respond-ent's ostensible economic claims, but Thomas, for one,never accepted the truth of any assertion of critical needmade by Dann, and the union committee most frequentlydid not bother to question or debate Dann's claims.Rather, the Union's negotiators insisted on retention ofthe old contract and the Union's counterproposals forthe most part amounted to an insistence on nothing lessthan the old contract and an insistence that the changeswould impair the Union's ability to police the contract,i.e., superseniority eliminationThus, at theoutset of ne-gotiations in the second meeting, Thomas conceded thatCockerill announced that 'whatever was discussed re-garding Respondent's proposals, they would all be re-jected, as in fact proved accurate.'3.Meeting three-15 AugustThe remainder of the Respondent's proposals were dis-cussed,and Dann gave an explanationof hispositionconcerning the resulting economic relief these contractchanges would effect, e.g., fewer grievance committee-men to serve a shrinking work force results in lowercosts because of nonproduction paid time,a stronger no-strike clause would prevent a walkout of a type that oc-curred in the recent past, restricted plant access meantlessdisruption and loss of worktime prior to formalgrievance sessions, etc.The Union proposed that costs could be cut by elimi-nating plant foremen and replacing them with work lead-erswho would be higher paid than coworkers, but whowould remain unit members.Respondent rejected thatproposal as impractical because it would eliminate lineforemen under its control as statutory supervisors. Withrespect to plant access the Union argued that in the past,the union business representativedid notenter into theplant directly, but rather through Osnick had arrangedfor employee committeemen interviews in the plantoffice.Nothing was agreed on, as the Union insisted onno diminution of the old contract's benefits, privileges, orprotections, and that Respondent had sufficient flexibilityunder the terms of the old contract. Furthermore, asCerra testified, the union negotiating committee took theposition that monetary losses were not the employees'problem,but rather it was management'sproblem be-cause of mismanagement. The Union, he explained,therefore flatly rejected Respondent's claims that it couldnot live with the old contract. Thomas testified that hesuspected that Respondent had manipulated the worklevel at the Carbondale plant by transferring work toother Respondent plants, but he failed to convincinglytestify regarding a reasonable basis for this suspicion.However, he testified that the union negotiators duringnegotiations requested disclosure of financial records ofallRespondent's plants, but that Dann replied that onlythe Carbondale records were relevant. The union nego-tiators did not ask to see the Carbondale records untilwell after the employee strike, and did not renew a re-quest for the other plant's records. The meeting ad-journed as the Respondent promised to submit its pro-posed new job descriptions at the next meeting.4.Meeting four-16 AugustAt the meeting Cockerill divided Respondent's propos-als into two categories The first category, he stated, re-lated to arguable flexibility and cost issues that the Unionwas willing to discuss. These included the proposals forarticles 3, 4, 7, 8, 16, 25, 27, and 28 The second group-ing Cockerill labeled as "union busting" and as such hestated that the Union refused to discuss them. These in-cluded the proposals concerning articles 1, 2, 6, 9-14,and 18, which included subcontracting, apprentices,report in pay, job descriptions, vacations, holidays, andgrievances.Dann reiterated Respondent's arguments forthe need for operational flexibility and cost relief. Cock-erill insistedon the status quo, i e., with respect to thenonmonetary items, i.e., those areas exclusive of theUnion'sproposalsconcerning increasedwages,etc. HENDRICK MFG CO315Cockerill suggested that perhaps the Union would exhib-it"movement" in subsequent meetings Dann announcedthatRespondent' would draft new job descriptions thatwould consolidate obsolete job descriptions found in theapproximately 25 job classifications in the old contract,much in accord with Respondent's competitors' job de-scription.5.Meeting five-4 September 1984Dann presented the Union with the proposed new jobclassifications and explained how each would apply tothe specific job situation. A few questions were raised bythe union negotiators and answered by Respondent's rep-,resentatives.As an alternative to rejection, the Unionsuggested an open bidding period of all new jobs basedon seniority that it calculated would affect only 20 per-cent of the new job classfications. Respondent found thatidea to be "chaotic," because of the prospect of trainingsenior successful bidders for jobs they are not competentto perform The Union's "heirs and assigns" clause wasdiscussed, i e., the Union wanted contract language tobind a purchaser of the business. Dann refused, contend-ing that it would make the business unsaleable and thatin any event there was no intention to sell out The sub-contracting language was not discussed. Respondent ex-plained that it desired to liberalize and clarify its priorcontract right to subcontract in light of a recent lost ar-bitration case involving the subcontracting of punches.Dann argued that the Union's proposal on subcontract-ing overtime pay and seniority limited the operationmore than the old contract. Dann and Osnick testifiedthatDann offered to accept the competitor's, NationalStandardsCo.,collective-bargainingagreement as amodel' with respect to subcontracting because it con-,tained no restrictive language but that the Union did notrespond.Cerra and Thomas testified that it was theunion negotiators who offered the National Standard lan-guage and Cerra testified that Dann first accepted butlater rejected that counteroffer. There is insufficient evi-dence in the record regarding the import of the NationalStandard language. A union-written counterproposal of 9September refers to a prior unspecified subcontractingproposal by the Union. Because the Union originallysought no change in the original subcontracting lan-guage, it is probable that it must have made some sort ofverbal subcontracting counterproposal on 4 September,and probably related it to the National Standard Ian-,guage, but its significance is not clarified in the record.Also discussed on 4 September was the Respondent'sproposal to delete the apprenticeship article that itarguedwas unused, obsolete, and in nonconformancewith state law. The Union refused to abandon the oldcontract language. It proffered no explanation. Also theUnion refused to permit contractual permission for anyovertime if any employee was laid off The Respondentargued that it did not want to be obliged to recall an em-ployee for a minimal amount of work of an hour or twoand be forced to assume a guaranteed 4-hour pay underthe old contract. The Union refused to suggest alterna-tives.6Meeting six-6 September 1984The General Counsel asserts in her brief that at thismeeting the Union submitted a written counterproposal"in which the Union proposed the terms of the expiringcontract, and gave up many of its earlier economic de-mands." That document is more accurately described byRespondent as, in part, a rejection of many Respondentproposals, and a request that Respondent withdraw otherproposals and return to the old contract with respect toarticles 1, 6, 10, and 20 (recognition, mediation, appren-tices, and job classifications).With respect to strike andlockout' articles, the document concedes a need forchange and professes a willingness to discuss the issues.The document expressed a union willingness to negoti-ate articles 18, 19, and 23 (grievances etc.). With respectto article 24 (benefits), the Union simply rejected Re-spondent's proposal. Concerning article 35 (union repre-sentation), it not only rejected Respondent's proposal ofchanges, but insisted without specification that the oldlanguage must be changed further to. the Union's advan-tageWith respect to articles 9, 11-15, and 21 (report inpay, shift differential, vacation, holidays, insurance, pen-sion, death in family), the Union merely acknowledgedRespondent's proposal of change and characterized theproposal as "monetary," to be considered subsequently.It is somewhat of an exaggeration to characterize thisdocument as a counterproposal that abandoned substan-tial prior economic demands.At the meeting of 6 September several matters werediscussed.With respect to vacations, Respondent's objec-tivewas to eliminate the yearly shutdown of the entireplant.Union Negotiator Thomas suggested the use of, a"skeleton crew," and other union negotiators indicated apossible acceptance but at the cost of a deferred vacationwith restrictions on Respondent discretion found unac-ceptable.The grievance procedure was also discussed,i.e , the paid work time allotted the Union for policingthe contract.Respondent calculated a cost of $3000-$3500 in lost production time per day under the old con-tract,which it argued was not warranted for a unit of 85employees actively employed by that date Respondentoffered to meet at any nonwork time to negotiate griev-ances,etc., including pre- and postshift, break, andlunchtime. Osnick testified without contradiction that shehad pending prior to the strike 75-100 grievances thatchiefly related to alleged contract breach with respect totemporary work assignments. Thomas responded with asuggestion that union "negotiators" be compensated ac-cording to a "sliding scale " Osnick's bargaining notes re-flect that union negotiators made some "counter propos-als" but she testified without contradiction and in cor-roboration by Dann that these were more in the natureof suggestions tentatively raised in general discussion byindividual negotiators, but that no formal counterpropos-alwas tendered on behalf of the Union other than rein-statement of the old contract. According to Thomas'vague and uncertain recollection, at some unknown pointthe Union offered to reduce the number of stewards byone and the grievance committee to five members. Be-cause of his uncertainty, I do not consider his testimonyan effective contradiction of Dann and Osnick. 316DECISIONS OF THENATIONALLABOR RELATIONS BOARDDannraised the subject of requested relief from theold contract mandate of automatic within-classificationprogression that incurs the expense of obligatory promo-tion to a "class A opeator[sic]," at the highest wagerate,despite the lack of business need for additional"class A" operators.The Union insisted on the old con-tract provision.Article 25 was discussed with respect tothe mandatory utilization of debilitated workers and itsallegedly burdensome cost.Relief was rejected by theUnion.The Respondent grievance procedure proposal wasdiscussed but no union counteroffer was submitted: TheRespondent seniority proposalwas discussed.Dannasked for a counterproposal,and he was provided onebut did not receive one at this meeting.Cockerill askedthe Respondent to identify what it considered its "impor-tant"proposals,i.e.,priority proposals.Thomas testifiedthatDann responded that they were all important, butthat"somewhere along in there"Dann did specify thoseproposals that he considered to be "more important thanothers."It is Dann'smore certain and credible uncontra-dicted testimony that Cockerill asked him to withdrawsome of Respondent's lesser demands,towhich Dannsaid that he would do so if the Union would reciprocatewith"something on seniority,"but that Cockerill madeno reply and counteroffered'no concessions on seniority.7.Meeting seven-12 September 1984According to uncontradicted,credible testimony, thefollowing discussion took place. Dann requested that theunion negotiators take time to review Respondent's pro-posals to enable them to make an intelligent counterpro-posal.After a lengthy caucus, Cockerill gave a disserta-tion on the militancy of the Union and that it wouldmake no counterproposals.SpecificallyCockerill statedthat the Union would not counterpropose itself. Thisstruck Dann as odd because it was Respondent's propos-als that were being discussed.He insisted on it -unioncounterproposal and proceeded to review his' proposalsbeginning with article 1, and proceeded article by article.The Union reiterated rejection of Respondent's proposalsand retention of the old contract with respect to articles1,3,6,and others. The Union offered a mutual with-drawal of certain proposals,e.g., articles 2 (subcontract-,ing) and 7 (hours of work) and retention of the old con-tract.In no event would the Union concede less than theold contract.During the lengthy discussion,Cockerillagain asked for an identification of Respondent's priorityproposals,and Dann responded than those relating to se-nioritywere considered most important and that the sixleast important dealt with apprentices,section B of vaca-tions; article 19,grievances;article 20, mediation and ar-bitration,article 23,payment of union negotiators; andarticle 35, dealing with plant access by the union busi-ness representatives.The Union asked Dann to submit a "final offer " Dannrefused and stated that he wanted to continue discussionsand to bargain, but that he needed a union counterpro-posal beyond an adamant insistence on no diminution ofprior contractual rights. The-Union did offer to accept.some changes in seniority bumping rights if plantwide se-nioritywas retained for employees of 15 years seniority,but this was rejected8.Meeting eight-13 September 1984Expiration of the old contract was 2 days away. UnionPresident Frank Quinn had been discharged for responsi-bility for an alleged wildcat strike. Cockerill indicatedthat there would be no acceptance of any Respondentoffer unless Quinn was reinstated.Dann refused to nego-tiate the issue of Quinn's discharge,but insisted it be de-ferred to arbitration.Thomas asked for a final offer.Dann refused and insisted on further negotiations. Cock-erillsuggested that if Respondent kept the unpopularPlantManager Muirhead out of the plant,theUnionwould drop its reinstatement demand for Quinn. Danninsistedon a "legitimate"counteroffer.Therewaslengthy discussion with respect to Muirhead'svalue tothe plant operation Cockerill offered to extend the oldcontract on a day-to-day basis for 30 days. Cockerill wasscheduled to vacation for 2 weeks and therefore theunion negotiators explained that they could not meetuntilOctober.Dann suggested that the union negotiatorsought to reconsider the discussion and return and engagein "reasonable"negotiations.No agreements had beenreached.9.Meeting nine-3 October 1984Several key issues were discussed,including Respond-ent's request for job transfers discretion irrespective ofseniority.On that topic several suggestions were mutual-,ly exchanged.Dann expected to reach an agreement, butthen Quinn suddenly announced that there would be no,departure from the old contract with respect to depart--mental seniority rights. No other union negotiator chal-lenged Quinn,therefore the parties proceeded to discussother minor issues. Thomas insisted that they cease "re-hashing"the issues and that Respondent submit a "finaloffer."Dann refused and asked for further negotiations.The Union insisted on a finaloffer topresent to the em-ployees for a vote. Dann askedfor timeto prepare it,and the Union agreed to meet when Dann was preparedto submit one.10.Meeting 10-25 October 1984Respondent presented its final offer,but it did not in-clude a wage offer.The Union insisted that it include ev-erything, i.e.,monetary as well as nonmonetary. Themeeting adjourned in order that the final offer be madecomplete.11.Meeting 11-30 October 1984Respondent submitted its complete final offer, alongwith oral explanations.That offer reinstated layoff super-seniority for the union president who would be assignedto the day shift.It also reduced the requisite number ofworkdays prior to obligatory union membership from theproposed 91 to 61,and the probationary period for newemployees from the proposed 90 to 60 days. The wageproposal provided for raises varying per employee from0 to 66 cents per hour and included a two-tiered wage HENDRICK MFG. CO.system that set starting wages at$5.50 perhour for mate-rial handlers up to $8.90 per hour for layoutmechanics.After a caucus, Cockerill counterproposeda 50-cent raisefor each employeefor each of 3 years,and status quo onfringe benefits and the remaining old contract provisions.However, Cockerilladdedthat he didnot expect theunit employeesto ratifyhis counterproposal,but stated itwould havea better chance than the final offer. It wasrejected by Respondent.The Unionrequested arrangements for a Federal medi-ator at the next negotiation session.12.Meeting12-13 November 1984On 4 November,the union negotiating committee pre-sented Respondent's finaloffer to thebargaining unit em-ployees who rejectedit.Cockerillinformed Respondentof the results and indicated a desire forfurthernegotia-tions.A meeting was conducted under the auspices ofFederalMediatorCharlesMcHugh.Neithersidechanged positions and the meeting adjournedwithoutagreement regarding a future date of the next meeting.D. The StrikeThe Unionauthorized an employee strike that com-menced on 28November1984 andthathas continued todate.Respondent continued its operationsby the use ofclerical and supervisory employees and commenced thehiring of permanent new workers as striker replacements.By 8 January,12 replacement workers had been hired ata rate of $5 per hour.Thisincreasedto 30new employ-ees at the end of Januarywho, coupled withclericalsand supervisors,amounted to a production unit of 45 em-ployees.Dann calculated that at the rate ofproductivityaccomplished by the replacement workers, he nowneeded a maximum bargainingunit of only60 employees.As of the date ofthe trial,he hadachieved and main-tainedthat level.Dann boasted in his testimony regarding the satisfac-tory level of thereplacements'abilities and their cooper-ative attitudeand loyaltyto management under circum-stances he described as a siegeof the plant byhostilestrikers,and during periods of picket line incidents. Soenthused was Dann thathe furtherattempted to rein-force employee morale by emulating the Japanese man-agement techniques,including oriental style in-plant jointmanagement-workers physical exercise sessions. BothDann and Osnick testifiedthat virtuallyall the new em-ployees stated a preference for nonunion membership.No specificnames or dates were mentionedby them.On 8 January in consequence of an alleged incident ofpicketlinemisconduct,Respondent discharged strikersA. G. Seaman,R. L. Bronson,E.A. Chubb, M. H.Snedeker,W. L. Henry, J. A. Teeple,J.Wearing, andUnionPresident and Negotiator RonaldThomas.ThroughoutJanuary Respondent found itself increas-ingly able to operatewithfewer employees, at a lowerwage rate,and withall the flexibilitythat it desired. Theemployees became moreproductive,and thetruckersprogressively ignored the pickets.E. Collective Bargaining 19853171.Meeting 13-31 January 1985At thefirst bargaining meeting since the strike's incep-tion held under Federal mediation auspices,Dann pre-sented amendments to Respondent's final offer of Octo-ber. In his testimony Dann explained the reasons for Re-spondent'smore aggressive bargaining posture as fol-lows.Dann calculatedthatin negotiations the greatestfear that moderated his original bargaining tactics wasthe fear of a possible strike and its debilitation of thebusiness.Now in January 1985 he found that he not onlysurvived the strike,but had done so with great success.On 31January, he explained,Respondent found itself op-erating under the very terms and conditions that it hadunsuccessfully sought in negotiations,i.e., lower wages,lower benefits'costs, lower operational costs, and withthe full flexibility it had sought in a new contract, butthat had not been achieved in negotiations.Accordingly, the January amendments proposed com-plete elimination of article 3, section A, of the union-shop provision;modification of article 3, section B, frompermissive union solicitations during worktime on mutualconsent to complete prohibition;article 4, probationaryperiod of proposed 60 workdays changed to 480 straight-time hours; article 6 changed the October proposal thatretained achieved seniority for "indentured"employeesto complete elimination of apprenticeship language; arti-cle 8, overtime compensation reduced further to that re-quired by law; article 10, section B, language relating tocompensation for newly created job classification wagerates subject to negotiations now provides that Respond-ent has complete discretion to set wage rate pending ne-gotiated agreement;article 16, section E, No. 5, the rein-statement of the earlier proposed elimination of layoff su-perseniority for theunion president as well as the stew-ards; article 18, a requirement that every grievance mustbe signed by the aggrieved employee and that theUnion's right to file a grievance is restricted solely tomatters that "immediately and directly affects all bar-gaining unit employees";article 19, the processing of allgrievances is to be done solely during nonworking time;article 20, additional language relating to the restrictionof an arbitrator's jurisdiction;article 23,complete elimi-nation of compensation for employees engaged in negoti-ationsduring regularworktime; article 25, completeelimination for any automatic progression within jobclassifications;article 30,the final offer that had limitedthe leave of absence retention of seniority rights for anemployee engaged as a full-time business representative isfurther limited.The meeting was short.After separate caucuses Re-spondent explained its proposals, which aroused littlequestioning.Cockerill responded that the Union wouldnot change its position with respect to Respondent's pro-posed changes in contract articles 1-3, 7, 10, and 11.Cockerill indicated that there could be negotiation on ar-ticle 8(overtime compensation),article 12 (rate progres-sion),and article 14 (bereavement leave),but he prof-fered nothing specific.With respect to the wage propos-al,Cockerill merely responded that it was "open for dis- 318DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcussion." The Union then, discussed article 3 and agreedto accept Respondent's proposal as amended, i.e., 480-day probation on condition that the replacement employ-eeswere also subjected to it. Respondent agreed, andthus was achieved the first agreement of a disputed arti-cle in the entire course of bargaining. Further, the Unionalso agreed to delete the entire apprentice provision, arti-cle 6, which had not been utilized in the last 10 years.The Union also offered to accept the proposed changeas to article 10, section B, relating to compensation fornewly created job classifications on condition that the fi-nally determined pay rate would be retroactive. Re-spondent accepted. Regarding article 30, the Union of-fered to accept the proposal if it incorporated a full terminstead of a 1-year absence for a union office holder. Re-spondent rejected it The meeting adjourned2.Meeting 14-11 March 1985-start of allegedbad-faith bargaining (10(b) period)By the date of the March meeting Respondent hadcontinued to successfully hire and train additional perma-nent striker replacements.The exactnumber is not re-vealed. Dann testified that Respondent perceived its bar-gaining position to have substantially strengthened inthat it was now fully operating under all' the conditionsthat it had sought in bargaining, and that he had unilater-ally' imposed during the strike. Dann testified that hetherefore "codified" in a new proposal all the conditionsunder which the plant was now operating and presentedthem at this meeting that he had requested. This newproposal included further regressions from the Octoberfinal offer,relating to, inter alia, report in pay, new em-ployee wage rates, holidays (one less),shift differentialpay, insurance coverage eligibility, and accident andsickness benefits.None, of them are alleged in the com-plaint as indiciaof bad faith.Dann represents that these proposals were required forRespondent to be competitive."Thomas testified that the union negotiators were "dev-astated," by the second of two "disastrous" Respondentproposals. Cerra testified that they felt that the proposalwas so regressive as to not warrant a reply Cockerilltold Dann that he regarded the proposal as nothing morethan a typographical error and announced that he wouldthereafter present a counterproposal. The meeting ad-journed.3.Meeting15-10 April 1985Since the last meeting Respondent had hired an inde-terminate number of permanent striker replacements. Itcontinued successful operation of the plant in the face ofconcurrent picket line incidents.At the AprilmeetingtheUnion presented a written proposal, which it de-scribed to Dann as containing a variety of clauses takenfrom other collective-bargaining agreements from whichRespondent could select what it desired: Cockerill statedthat the Union would respond to the "open items" at thenext bargaining session on condition that Respondentwithdraw the two 1985 proposals and agree to reinstatethe discharged strikers. Because the written counterpro-posal covered only the first 25 contract articles, Dann as-sumed that by "open items" Cockerill was referring tothe remaining articles Cerra testified that because Dannhad continually stressed Respondent's noncompetitive-ness, the Union had selected provisions from contractswith similarly situated industries and counterofferedthose provisions. Dann protested that the Union's coun-terproposal ignoredRespondent's 1985 proposals andmerely addressed itself to Respondent's 1984 last offer.He accused the union negotiators of bad-faith bargaining.Dann insisted that Cockerill at least formally acknowl-edge the 1985 proposals. Cockerill responded that hewould do so at a later date. Cerra testified that the unionnegotiators refused to consider the 1985 proposals be-cause they were "totally out of line." Dann concludedthat the 10 April counterproposal merely amounted to ademand for the expired contract status quo.The Union's written proposal refers to a bargainingimpasse asof 27November 1984, 'and represents itself asa modification of "some demands" and a counterproposalto the Respondent's 1984 final offer. Respondent's 1985proposals were ignored Except 'for some modifications,the Union's proposals were a reiteration of the old con-tract, including retention of the old job descriptions. Itproposed a subcontracting clause from the DiamondManufacturing Company that merely obligated a "rea-sonable effort" to avoid subcontracting of regular unitwork. It rejected the 61-day union-shop grace period infavor of the old 31 days It offered a 45- or 40-day pro-bation period as it has for two named competitors. 'It of-fered to accept apprentices' provisions of competitors'contracts,as well as similar overtime and hours of workdefinition (i e., definition of workday and workweek),but insisted on its prior overtime proposal and the oldwage ratelanguage.With respect to paid vacation, it proposed a mutualwithdrawal of outstanding proposals, i.e., a retention ofthe old contract. It insisted on an additional paid holiday.Itproposed competitors' contract language about be-reavement leave that approximates the old contract. In-surance was excluded as a monetaryissueIt offered todiscuss seniority at a later date.With respect to diver-gent proposals about grievances it merely stated, "weshould be able to settle this." Concerning "Settlement ofDisputes," article 19, it requested withdrawal of Re-spondent's proposals, i.e, retention of the old contract. Itoffered competitor contractlanguagewith respect to me-diation and arbitration that approximates the old con-tract. It deferred a proposal on the pension plan articleas a monetaryissue.Itcounterproposed a reduction ofpaid union employee negotiators from five to four,citingDiamondManufacturingCompany's four and CrossManufacturing Company's three. It insisted on the oldbenefits clause and requested a withdrawal of Respond-ent's article 25 proposal regarding debilitated employees,i.e., itwanted retention of the old contract.4.Meeting 16-13 June 1985On 25 May 1985, Respondent decided to incorporateall its proposals up to March 1985 into one document,ie.,a complete contract draft that it forwarded to theUnion. In the meantime it continued operations with a HENDRICK MFG. CO.319near maximumlevel ofemploymentof 60unit employeesand a continuingand growingwillingnessof deliverytrucks tocrossthe picket line.With respect to its new-found flexibility,Dannexclaimed withopen exuberancein his testimony,"itwas a joy because we did have com-pleteflexibility and we had people who were anxious towork"and "we were getting business... we were morecompetitive."Although Dann and Osnickin their testimonycharac-terizedthe 25 Mayproposal as a mere amalgamation ofearlier proposals,itdidcontain significantmodificationsreflecting an even more aggressive bargaining stance. Inarticle 2, new languageprovideddiscretion regardinghiring of summerhelp to perform unit work but to beexcluded fromthe bargaining unit.New language alsowas insertedwith respectto a multitudeof articles.Ofpertinent interest is an expanded management rights-clausethat included the unqualified right to subcontractunitwork and to assignunitwork to supervisors. Theproposals also addedthe following for the first time:Article 30-termination and reopening(1) This Agreement shall begin when ratified by theUnion and the Company's Board of Directors, andshall remain in full force and effect for three years(3) from the date of ratification by the Company'sBoard of Directors.The meeting of 13 June was conducted by the media-tor at therequest of the Union.The parties did not have a jointsession.The Unionsubmitted no counterproposalsnor anyquestions butrather requestedthrough the mediator that Respondentsubmitto the Uniona written explanationof its 25 Mayproposals.2Respondent agreed andon 3 July 1985 for-warded a documentto the Union,entitled"CompanyAmendment and Explanationof Proposal Dated May 25,1985."That documentismerely a recitation of each arti-cle and anidentification of it as eitherthe same languageof the old contractor the same language of subsequentproposals,or newlanguage.It istherefore a document ofidentificationrather thanexplanation,except for the con-cluding paragraphthat stated:The Companyhas met many timeswith the Unionand the employees to elicit their help in making theCompamy [sic] more competitive by increasing pro-ductivity,modifyingthe restrictiveclauses in thecontract which havemadethe operation inefficient,and in holdingdown andreducingcosts.The pro-posals madeon May 25 were drawn upto accom-plish this and to reflect the realitiesof the currentoperating conditions.2Thomas, on direct examination, first testified that Respondent refusedto answer questions,but insisted on submitting a written explanation.Then when asked further what occurred he flustered and said he couldnot recall what was discussed.On cross-examination he admitted Re-spondent was willing to fully explain its proposals at this meeting. Inview of his inconsistency and uncertainty,Icredit the testimony of Dannand Osnick on this point.Although Respondent'swritten"explanation"at bestcan be characterized as terse, it is clear from Thomas'testimonythat theunion negotiatorsfullyunderstoodwhat Respondent was trying to achieve by way of osten-sible cost reduction,but its claims of need simply werenot believed.The union negotiators felt that Respond-ent's proposals were intended to "break the union," i.e.,erode employee support of it by forcing it to agree tounacceptable substantive contract concessions and con-cessions inhibiting its representational functions.Thusfew questions were raised by union negotiators at thebargaining sessions. The Union did not explain why itneeded a written explanation before it could continuewith bargaining.More enlightening as to the Union's fail-ure to counterpropose particularly beyond article 25 isThomas' admissions in cross-examination,after confron-tation with his pretrial affidavit,that the Union had madereinstatement of the eight discharged strikers a precondi-tion to further response.The Union modified this posi-tion at the 13 June meeting by indicating that it wouldnegotiate beyond article 25, but that it still maintained re-instatement of discharged strikers as an important issue.Thus, if the Respondent's good faith is subject to ques-tionsby virtue of its cryptic written response, theUnion'smotivation is open to some questionby its with-holding a response until it received a written statementof questionable need. On 30 August 1985, the Union filedthis unfair labor practice charge.5.Meeting 17-6 September 1985Attorney Sheldon Rosenberg replaced the absentDann as chief Respondent negotiator.Union Internation-alRepresentative Gerry Smith substituted for Cockerillas chief union negotiator.Smith questioned Rosenbergconcerning the proposed ratification clause reference totheRespondent'sboard of directors and, according toSmith'suncontradicted testimony,Rosenberg answeredthat he did not have "the authority to settle it,and thatiswhat the Board of Directors wanted."Smith toldRosenberg that this clause did not constitute a "bona fideoffer." In cross-examination Smith confidently and con-vincingly insisted that Rosenberg did not explain that theoutstandingofferswere preratified,nor that onlychanges might have to be satisfied.Smith testified that hedid not wish to get "hung up" on that item so he pur-sued other questions that he wanted answered, one inparticular dealtwith a definition of "new employee"with respect to the proposed two-tiered wage rates. Hewas satisfactorily assured on that point, and his otherquestions were answered.Smith told Rosenberg that infuture negotiations the Union would be willing to makeconcessionswith respect to wages and benefits, andstated that he wanted to negotiate a complete settlement.Rosenberg alleged to Smith that picket line misconductwas continuing and Respondent would therefore send toSmith an amended management-rights clause.At themeeting of 6 September,Respondent submitted addition-alwritten proposals that amended the 25 May proposalregarding article 25-safety and sanitary conditions-whereby Respondent agreed to furnish and maintain cer-tain safety and cleanliness items, e.g., toilet facilities, 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsoap, safety glasses, etc. The original contract obligedthe Respondent to bear the cost of employee eye exami-nations and two sets of work clothes per year. The 6September modification eliminated those benefits to re-flectRespondent's policy toward the striker replace-ments.Article 26-discrimination-dealt with a mutualobligation of both parties to foreswear discriminatoryconduct. The meeting ended about 11 a.m.On 24 September, Respondent sent to the Union adocument entitled "Article 21-Management Rights,"that contained, inter alia, the following language afterthe section A.(1) language:Add new paragraph to read as follows:(1) Preamble(a)During the course of the Union's strike withtheCompany there have been numerous acts ofdamage and violence directed to the Company'sreal property, personal property and personal prop-erty of persons upon the Company's realty. Exam-ples of the foregoing are the Company's windowsdamaged by gun bullets or pellets, painting abusivewords on Company property, damaging or destroy-ing automobile tires, throwing foul smelling milk ormilk products in the entrance to the Company'sbuilding and other such acts.(b)As a result of the foregoing the Union andCompany agreeit isnecessary for the security andsafety of real and personal property, it is necessaryfor the health, safety and welfare of all persons andit isnecessary for stability at the Company's plantand freedom from fear, violence and vandalism forthe Company, its employers and other persons andproperty permitted on the Company property thatthe followingclausebe inserted in the collectivebargaining contract.It should be noted that the "preamble" was enumer-ated as (1) for a series of numbered contractual sections.After thatlanguagefollowed immediately sections 2-7languagethat reserved for Respondent sole discretionabout safety, health, and property protectionrules. In-cluded was the following:[5] (c) An arbitrator, shall not have the right or ju-risdiction to hear and determine a matter involvingparagraphs 5(a) and (b) above [safety, health, wel-fare, property protection ofallpersons permitted onitspremises].Nor shall the arbitrator directly or in-directly have the jurisdiction to deal with the sub-ject matter covered by any Company substantive orprocedural rule, regulation or practice whether ini-tiallymade or changed which the Company deter-minesis for "Company security or safety."(6)An arbitrator selected in accordance with theterms of this contract shall have the jurisdiction tohear and determine only the following questions:(a) did the employee(s) in fact violate any sub-stantive or procedural rule, regulation or practicewhich the Company determines is for "Companysecurity or safety,"(b)was the penalty imposed arbitrary and capri-cious.An arbitrator shall have no other jurisdiction(7)When determining the above questions the ar-bitrator shall not apply the discipline and dischargeclause in this Contract nor any other clause in theContract as this entire Article which deals with"Company security or safety" is independent of allother articles in this Contract.Thisproposal was appended to Rosenberg'scoveringletter in which he stated.The Preamble to the new paragraphs dealing withCompany security and safety properly set forth thereason for the Company's proposal.'6. 2 October 1985Throughout the negotiations up to this point, therehad been no formalized demand by the Union that Re-spondent should in any way prove its claim of economicdisadvantage in the operations of the Carbondale plant.The only request for financial disclosure appears in acryptic reference in Thomas' testimony discussed abovein earliernegotiations for disclosure of the entire sys-tem'srecords. It does not appear that any further chal-lengewas made to Dann's counterargument that onlyCarbondale's records were relevant, and no followup re-quest was made for records of any type. By letter dated2October 1985, the Union, by its, attorney KennethHenley, appears to have made the first formal demandthatRespondent provide access to financial records toproveitsclaimsof economic adversity by letter of thatdate to Rosenberg Henley requested financial data fortheCarbondale plant and also systemwide data from1983-1985 in order "that the Union can better under-stand the proposal that the Company now has on thetable as well as to formulate its own counter-proposals tobe made in the future."By letter dated 11 October 1985, a copy of which wassent to Thomas, Rosenberg responded'that the requesteddata would be made available to the Union forexamina-tion by a certified public accountant selected by theUnion at the offices of Respondent's accountant. The Re-spondentassertsthat the Union never pursued this prof-fer, and the record fails to show that it made any effortto do so. The General Counsel has not alleged norargued a refusal by Respondent to comply with a' rele-vant bargaining information request.'7.Meeting 18-10 October 1985After the SeptembermeetingSmith reviewed the 25May proposal and concluded that he did not see any-thing unacceptable with respect to several articles. Ac-cordingly, at the October negotiations he read off a listof articles as proposed by Respondent on 25 May orthereafter that the Union would accept, including articles1-recognition, 10-shift differential, 17-pension plan,23-military duty, 24-jury duty, in addition 25 and 26as modified by the September proposals. HENDRICKMFG CO321Smith stated that the Union rejected the recentlyamended management-rights clause. The Union clearlywould not incorporate an admission of picketlinemis-conduct into the contract Both Dann and Osnick testi-fied that it was not Respondent's intent to include thepreamble into the body of the contract despite the obvi-ous appearance of such in its written presentation thatstructured it is as a "preamble." They testified that simi-lar explanatory passages not to be included in the con-tractwere attached to other articles without misunder-standing.None of those give the same patent appearanceof incorporationThere is no evidence that Respondentat this meeting clearly stated to the union negotiatorsthat they should disregard the obvious appearance of thedraft.A dialogue occurred over the ratification by directorsproposal. Smith testified credibly and without contradic-tion that he argued to Rosenberg that he ought to seekprior approval of his proposals from the Respondent'sboard of directors, but that Rosenberg answered that hecould not and stated "this is the way it's got to be."Smith testified that Rosenberg's explanations of Respond-ent's other proposals were put in the same tenor.Smith asked Rosenberg what Respondent's most de-siredobjective was and was told the right to temporarilytransfer employees irrespective of seniority Smith testi-fied that he responded, "OK, you got it." To an incredu-lousRosenberg, Smith reaffirmed his acceptance withfull committee approval. Smith conceded in cross-exami-nation by Rosenberg at the trial that this issue had beenindeed one of the most important. Thereisnodoubt Re-spondent considered it to be crucial.With respect to Respondent's wage offer, Smith indi-cated to Rosenberg that the Union was willing to makesome wage concessions, but it would not agree to a $5.50rate ($5 for probationary employees) as compared withthe old starting rate of $9 75 per hour Also discussedwas the use of summer help but, after an exchange ofsuggestions, no agreement was reached, Smith offered toeliminate the entire grievance procedure in return foreliminationof the no-strike clause. Rosenberg quickly re-jected the idea. Smith's offer was premised on the per-ception that Respondent wanted to make incursions onthe arbitration process, while retaining what had been itsquid pro quo, the no-strike clause.8Meeting 19-8 November 1985Although Cockerill was present, this was the lastmeeting at which Smith served as chief union negotiator.Dann was no longer in attendance. At Rosenberg's re-quest, Smith reiterated the union agreement to transfers.Some progress was made with respect to the summerhelp issue, but agreement was not reached when theUnion insisted that it would not agree to permit summerhelp when an employee in any classification was laid off.The Union also accepted Respondent's proposal on,checkoff.Smith suggested discussion of some of theUnion's proposalsRosenberg raised the issue of theUnion's bereavement pay proposals, which Smith testi-fiedwas "the least of the problems." No agreement wasreached as the Union insisted on expanded coverage.When asked in cross-examination what monetary conces-sions the Union had made up to this point in negotiation,he cited the concession relating to uniforms and eye ex-aminations in article 25 that he estimated had cost Re-spondent about $100 per employee per year.Finally Respondent distributed a grievance and arbi-tration proposal that the Union read and on which it didnot comment. It deviated from the 25 May proposal byeliminatingmuch language and, on 6 December, waschanged to state that each grievance "may" be signed byeach grievant rather than "must."The complaint in this case issued on '25 November1985.9.Meeting 20-6 December 1985Cockerill and Rosenberg were the chief spokespersonsfor the Union and Respondent. Smith was no longer inattendance.Pursuant to Smith's earlier agreement ontemporary transfers, and his request for "streamlined"language in the seniority proposal, Respondent submitteda new draft of its article 15-seniority proposal. Re-spondent also submitted a new proposal for article 17-pension plan, because, according to Osnick's uncontra-dicted testimony, it became necessary to freeze pensionplan benefits as of 1 January 1985 on advice from the In-ternalRevenue Service because there had been a breakin service of the employees, i e., the strike. The Unionhad no objection to the pension plan proposal.The parties reviewed the seniority proposals. With re-spect to paragraph 1 of the proposed article 15, defini-tion of seniority as length of last continuous employment,Cockerill questioned the meaning of "last continuous em-ployment." In view of Thomas' failure to categoricallyand with certainty contradict Osnick, I credit her testi-mony that Cockerill then stated that the Union wouldnot agree to this language until all discharged strikershad been reinstated Rosenberg explained that there wasno connection between the two items and that the strik-erswere discharged for picket line violence (no unfairlabor practice charges were filed with respect to thesedischarges).Cockerill insisted on a union caucus, afterwhich he returned and directed his attention to the tem-porary transfer issue and demanded a written time limitfor the duration of the transfer. Respondent pointed outthat the transferred employee would earn the higher payof the two classifications involved regardless of the clas-sification to which he was transferred, and partial agree-ment was achieved.The only area of disagreement regarding the proposedarticle 15 was about the point during a layoff when anemployee would lose his seniority rights, i.e, the oldcontract provided 2-1/2 years in which Respondent pro-posed 1 year. Cockerill had counterproposed a pro rataformula that was rejected. Rosenberg promised to draft atentative agreement regarding the agreed-on sections ofarticle 15. He did so on 10 December 1985.10 Final meeting 21-18 December 1985According to Osnick's uncontradicted credible testi-mony, the following occurred at the meeting. The dis-cussion started with the topic of seniority. After somedialogue, Cockerillagainasserted that the Union would 322DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnot accept Respondent's proposal unless the eight dis-charged strikers were reinstated. Respondent's ratifica-tion proposal was discussed. Rosenberg stated that Re-spondent's intentionwas that the board of directorswould preratify an offer, and also preratify just how farRosenberg could go on an economic counteroffer. Acounteroffer in excess of a certain point would entailratification by the board of directors. Thus, Rosenbergchanged the position that he had stated earlier to Smith.Cockerill insisted that Rosenberg reduce it to writing.On 20 December, Rosenberg sent such a statement byletter to CockerillRosenberg asked Cockerill what were the Union'sconditions for a settlement and an end to the strike.After a caucus, the Union responded with a statement oftwo conditions. The first condition was the reinstatementof the eight discharged employees, and the discharge ofall permanent striker replacements. Second was the rein-statementto the bargaining table of Respondent's wageoffer of 30 October 1984. Respondent refused. The meet-ing ended. There is no evidence that either the strikersor the Union ever made an unconditional offer to returnto work.F. Respondent's BargainingStrategyDann was responsible for the Respondent's bargainingstrategy, and he testified concerning the motivation foritsbargaining positions.According to Dann, his objec-tivewas solely that of obtaining economic relief andcompetitive advantage from concession bargaining. Withrespect to the conduct that is alleged in paragraph 8 ofthe complaint to constitute sham bargaining, i.e., bargain-ing with a fixed intention of avoiding agreement, he testi-fied as follows1.SuperseniorityRespondent, after years of employment attrition, wasencumbered with an anachronistic collective-bargainingagreement that originally had evolved to accommodate amuch larger work force. Now during times of economiclosses the high costs of collective bargaining inherent inthe contractual institutionalization of union representa-tionwere sought to be reduced, as were all other possi-ble areas of nonproductive costs. With respect to super-seniority,Respondent concluded that seniority prefer-ence for one union president and six stewards to serve areduced work force did not warrant the inhibition of itsflexibility to retain the most skilled employees. Dann as-sumed that the Union could easily appoint a replacementsteward. This assumption also presupposes the availabil-ity of effective, experienced, willing appointees. No testi-mony was proffered by Respondent of any past layoffsituationwhen superseniority had actually effectuatedthe retention of a significantly less skilled employee, norwas there any evidence that during negotiations Re-spondent ever posed a hypothetical problem with respectto specific job classifications.2. Individual signature execution of employeegrievances and restriction of union grievancesDann testified he proposed some modifications as "bar-gaining chips" for the purpose of obtaining leverage toobtain cost item concessions elsewhere. Individual em-ployee signature execution of grievances and the limitingof union grievances to immediate unitwide impact issues,he stated were "bargaining chips." Dann claimed that itwas his intention to withdraw that proposal in subse-quent bargaining, and did so in December 1985 with re-spect to individual signing of grievances. I disagree withRespondent's assertion that the slight change of wordingin the 8 November proposal changed the second element.Union witness William Watson, a steward and memberof the negotiating committee, admitted in cross-examina-tion that the Union raised no questions when the propos-alwas first raised. In further cross-examination, he testi-fied that the union negotiators were all aware of thereason it was raised. He explained that a prebargainingissueof some duration had been raised between the par-ties concerning Respondent's perception that much timewas "wasted" in the filing of individual grievances thatRespondent viewed as a "problem." He also testified thatRespondent had during negotiations accused the Unionof having in the past processed individual grievancescontrary to the desire of the individual employees in-volved. No foundation to this accusation appears in therecord.3.Restriction of grievance meetings to nonworkingtime of individual grievants and unionrepresentativesDann characterized the motivation for this proposal tobe economic. Of a 60-employee work force, grievanceprocessing could encompass lost productivity for 10 per-cent of the work force, i.e., the grievant and five griev-ance committee persons for a series of meetings of about1-1/2 hours for a total of $400. It is his uncontradictedtestimony that Respondent offered to meet at any, non-working time acceptable to the Union. Although somerebuttal testimony was proffered to mitigate the extent oftime consumed in the past, it is clear that it was a signifi-cant amount of lost production time in a time of econom-ic losses.However, the practical effect of such modifica-tion would have an adverse affect on the Union's abilityto process grievances, and most likely fewer grievanceswould be processed probably by less experienced stew-ards because of the lack of superseniority.4.Restriction on arbitrator's scope of authorityDann testified that the purpose of these proposals wasto exclude from arbitrability the nature of the penalty forbreach of the strike and lockout clause as set forth in ar-ticle 20 of the May proposal, in order to enhance compli-ance with that clause. Further, as reflected in the 24 Sep-tember proposal, Respondent sought to make nonarbitra-ble its proposed unilateral, substantive, and proceduralrulemaking discretion relating to its security and safetydefined in contractlanguageas the conservation, protec-tion, etc., of safety, health, and property of "any per- HENDRICK=MFG COsons," including employees, permitted on its premises.On being questioned by Respondent's counsel, Dann'sproferred explanation for this proposal is:Well, this is a very serious matter with the Compa-ny-the protection of the employees and of theproperty.On the face of it, Dann's answer appears to suggestthatRespondent does not wish to trust a very seriousmatter to the grievance-arbitration process.5.Elimination of union-security clauseDann testified that the 60 employees who had crossedthe picket line told him that they did not want to jointhe Union and that they asked whether they would becompelled to do so on contract agreement. He testifiedthat he responded to each employee, "Not if I can helpit."Neither he nor Osnick testified regarding the nameof any nonstriker who made such remark, nor were anycircumstances provided. The facts, however, reveal thatRespondent first proposed an open shop in the 31 Janu-ary proposal, well in advance of obtaining a full comple-ment of employees Dann testified that at the end of Jan-uary Respondent had hired only 30 new employees. Be-cause they were hired on a gradual basis, it does notseem likely that all those 30 would have had sufficienttime to have formulated such opinions and conveyedthem to Dann. Furthermore,itisnot clear whetherDann made his nonunion commitment to the 1st or 30themployee with whom he spoke in January.6.Elimination of the description of union workjurisdiction from the recognition clauseDann testified without contradiction that sections Cand D of the recognition clause of the old contract thatrelates to the 'making, repair, assembly, and dismantlingof machineryand buildingsdated back to World War IIwhen about 550 employees were employed in armamentproduction.At that time Respondent employed 25 ma-chinists,6 plumbers, 12 carpenters, and 4 electricians.Presently it employs six machinists, two electricians, andno plumbers as such. A utilityman performs plumbing re-pairs, and carpenters construct packing crates and do noconstruction work. Dann described the unit employees asproduction persons who ought not perform the kind ofmaintenance work sought to be preserved. Dann relatedan account of a dispute with the Union with respect tothe unloading of a purchased secondhand machine by themover who had the use of specialized loading'equipment.'In settlement, Respondent was constrained to absorb theadded cost of assigning unit employees to stand andoversee the professional mover's employees unload themachine. He described a similar incident in which Re-spondentwas constrained to absorb unneeded extracosts.However, he conceded that the Union has accom-modated the use of nonunit outside' personnel but, onother occasions, it objected when those persons werefound to have no possession of a union card. According-ly,Respondent's objective was to seek the elimination ofunnecessary costs, delays, and problems arising fromwhat Dann viewed as an outmoded jurisdiction clause323that seeks to conserve as unit work, job tasks that havesince become alienated from the essential function of theproduction unit, i.e, production of perforated metalThomas testified that this proposal would directlyimpact the very work that he normally performed, i.e.,repair and setup of machinery,etc. In negotiations, Dannexplained that he had better things for production em-ployees to do or that they were "overloaded." The unionnegotiators opposed this proposal because it would com-pletely eliminate the unit maintenance employees andthat all maintenance work would thereafter be contract-ed out with no restraint.7Elimination of restrictions on subcontractingDann testified that because of past subcontracting dis-putes that he described in detail, Respondent was uncer-tain about when subcontracting was justified and it there-fore sought greater clarification of its flexibility than hadbeen achieved under a recent adverse arbitration deci-sion.The motivation in part was economic,ie, somework can be performed more cheaply and better by asubcontractor and some work can be temporarily sub-contracted to avoid recalling employees for a very limit-ed employment. However, it is also clear that Dannwanted to avoid the necessity of having to cope with theobligation of interpreting a contractual restraint of anykindconcerningpermissive subcontracting, i.e.,hewanted to be free of any need to bargain about any par-ticular subcontracting decision Thus Respondent movedfrom a demand for greater subcontracting discretion, toone of complete autonomy.8. Insertion of language relating to strikemisconduct in the safety and security clauseAs noted above, Dann denied that the preamble inquestionwas ever intended to be included in the con-tract. In view of the plain language of the proposal, Ifind such testimony disingenuous.9.Limited plant access by union representativesThis proposal did not merely seek to condition theright to plant access by the Union's representative tonondisruptive times.Rather, it sought complete Re-spondent discretion to prohibit access at any time irre-spective of any conditions. Dann admitted in his testimo-ny that there had been no actual plant abuse of this pro-vision of the old contract, but that when Business Repre-sentative Cockerill did appear he did so at the office andrequested Osnick to arrange for his interview of an em-ployee in the office. Dann testified that he had felt con-strained to suspend the employees' work and had sentemployees to such interview. This occurred, he vaguelytestified,on a variable basis, sometimes weekly, some-times every 2 or 3 weeks, and it amounted to an unspeci-fied cost. Although the extent of time involved is disput-ed in general terms by Thomas, some production timehad been lost during Cockerill's visits. However, ascounsel for the General Counsel points out, the griev-ance processing language of the proposal does not ad-dress that problem. Rather, the problem that it does ad-dress is conceded to have never existed, i e., disruption 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof production caused by free access to the plant prem-ises.10. Belated injection of a ratification proposalIt isnot the substance but the timing of this proposalthat the General Counsel strenuously attacks. Dann testi-fied that in 1982 he hired and later placed on the boardof directors a consultant to advise him in an effort toassurethe survival of the business. At the outset of nego-tiationsDann was given "working room," particularlyon the finances. After the commencement of the strikeand the hiring of employees at $5 per hour, the consult-ant warned him to expect "considerable pressure" in ne-gotiationsbecause of the departure from the muchhigher old entry level wage rates. The board of directorstherefore decided that Respondent's negotiators wouldhave a limit imposed on them as to how far they couldnegotiate an economic settlement without its directors'ratification.However, if agreement had been reachedshort of that limit, there was to be no necessity for ratifi-cation.Dann, who appears to have ultimate control overoperations even to the extent of making the consultant amember of the board of directors, did not explain why itwas necessary to be guided by. a full board decision inthis rather than a quick telephone call to the consultant.Dann did not explain in his testimony the need for pre-cautionsagainst union-bargaining "pressure," at a pointwhen he had achieved his greatest confidence and high-est position of bargaining strength, nor did he indicate.why such need persisted as Respondent'sbargainingstrength continued in the ascendancy.F. Analysis1.The alleged failure to bargain in good faithA summarization of the state of law regarding bargain-ing obligations is set forth in the recent and frequentlycitedAtlantaHilton& Tower, 271NLRB 1600, 1603(1984), as follows:Under Section 8(d) of the Act, an employer anditsemployees' representative are mutually requiredto "meet at reasonable times and confer in goodfaithwith respect to wages, hours, and other termsand conditions of employment . . . . but such obli-gation does not compel either party to agree to aproposal or require the making of a concession."Both the employer and the union have a duty to ne-gotiatewith a "sincere purpose to find a basis ofagreement," but "the Board cannot force an em-ployer to make a `concession' on any specific issueor to adopt any particular position." The employeris,nonetheless, "obliged to makesomereasonableeffort in some direction to compose his differenceswith the union, if [Sec.] 8(a)(5) is to be read as im-posing any substantial obligation at all."It is necessary to scrutinize an employer's overallconduct to determine whether it has bargained ingood faith. "From the context of an employer'stotal conduct, it must be decided whether the em-ployer is lawfully engaging in hard bargaining toachieve a contract that it considers desirable or isunlawfully endeavoring to frustrate the possibilityof arriving at any agreement " A party is entitled tostand firm on a position if he reasonably believesthat it is fair and proper or that he has sufficientbargaining strength to force the other party toagree.NLRB v. Advanced Business Forms Corp., 474F.2d 457, 467 (2d Cir. 1973).Although an adamant insistence on a bargainingposition is not of itself a refusal to bargain in goodfaith,Neon Sign Corp. v. NLRB,602 F.2d 1203 (5thCir. 1979), other conduct has been held to be indic-ative of a lack of good faith. Such conduct includesdelaying tactics, unreasonable bargaining demands,unilateral changes in mandatory subjects of bargain-ing, efforts to bypass the union, failure to designatean agent with sufficient bargaining authority, with-drawal of already agreed-upon provisions, and arbi-trary scheduling of meetings. _The Board will not directly or indirectly compel bar-gaining concessions "or otherwise sit in judgment on thesubstantive terms of collective bargaining agreements."Chevron Chemical Co,261 NLRB 44, 46 (1982). Increas-ingly regressive bargaining proposals, however, havebeen found to be inimical to good-faith bargaining whenthey have been made without a proffered rational basis.Pacific Grinding Wheel Co.,220 NLRB 1390 (1975);Car-penters Local 1780,244 NLRB 277, 281 (1979)A regression in economic position during bargaining isnot of itself dispositive of the good-faith issue when eco-nomic considerations and the ability to compete motivatethe regressive bargaining stance.CharlesOilCo., 267NLRB 764 (1983). Furthermore, it is no manifestation ofbad faith for an employer to change his bargaining pos-ture to one less favorable when he does so in "flexingeconomic muscle" in consequence of an intervening cir-cumstance, including the passage of time that strengthenshis stance, e g., the successful withstanding of a strikeO'Malley Lumber Co.,234NLRB 1171, 1179 (1978);DeisterConcentratorCo.,253NLRB 358, 393 (1980);Barry-Wehmiller Co.,271 NLRB 471 (1984). In quotingHickinbotham Bros.,254 NLRB 96, 102 (1981), the Boardstated inBarry-Wehmiller,supra at 473, concerning anemployer's proffered reasons for bargaining regression:"It is immaterial whether the Union, the GeneralCounsel, or [the Administrative Law Judge] findthese reasons totally persuasive."What is importantiswhether they are so illogical as to warrant theconclusion that the Respondent by offering themdemonstrated an intent to frustrate the bargainingprocess and thereby precluded the reaching of anyagreement.We do not find that to be the case here.Nor do we find that the Respondent's proposal canfairly be characterized as so harsh, vindictive, orotherwise unreasonable so as to warrant the conclu-sion they were proffered in bad faith [citations omit-ted].In theO'Malleydecision,the employer made economicconcessions in bargaining prior to the strike, and thereaf-ter rescinded those concessions, as a consequence of a HENDRICK MFG CO325changed economic situation The key to the dispositionof that case was the answer to the question whether theemployer used its newfound economic power to try andobtain a lawful contract that incorporated "the condi-tions underwhich it had found it could successfully op-erate [during the strike]," or to frustrate agreementO'Malley,supra at 1179-1180, citing and quoting fromWorld Publishing Co,220 NLRB 1065, 1071-1072 (1975),enfd 545 F 2d 1138 (8th Cir 1976). InHickinbotham,supra at 102, specific changes in circumstances caused bythe strike motivated the rescission of prestrike conces-sions. InBarry- Wehmiller,supra at 472-473, the Boardobserved that modifications of proposals were attributa-ble to rescission of concessions specifically made duringnegotiations to avoid a strike, and that new proposalswere due to circumstances directly caused by the strike,e g, the cost of paying employees for time spent in nego-tiations.The Board also, in evaluating the total circum-stances, considered the bargaining conduct of the union,which repeatedly failed to make requested proposals butrather merely demanded that the employer just give theunion its "best shot "Barry-Wehmiller Co,supra at 472.In this case the Respondent's economically relatedproposals were ostensibly motivated by economic lossesand noncompetitiveness.Respondent's early economicclaimswere not effectively or sincerely tested by theUnion, which bargained with an equal adamancy up tothe strike, and reacted even to mandatory economic sub-jects of bargaining as "union busting" proposals. Re-spondent's first proposal of July 1984, with respect to thealleged bad-faith proposals, was arguably premised on orrelated to cost savings or operational flexibility. Some ofthese proposals directly and necessarily impacted on theUnion's representational ability. Most of its other propos-als related to economic objectives, with the exceptions ofplant access and the grievance and arbitration provisions.The October 1984 proposal withdrew the rescission ofthe superseniority proposal regarding the union presi-dent.Respondent's poststrike proposals reaffirmed all theJuly 1984 proposals that impacted the Union's represen-tational abilities, including complete elimination of super-seniority.To those, Respondent, in addition to increas-ingly regressive economic proposals, demanded furtherincursions into theUnion's representational contractrightsRespondent's proffered justification for its pro-gressively harsher bargaining stance is solely its increas-ingly successful ability to operate with new management-loyal employees at the economic level that it had unilat-erally imposed during the postimpasse strike and withoutany of the restraints inherent in collective bargainingDann's testimony falls just short of constituting an ex-plicit admission that he had no need and no desire forcontractual agreement, and no motivation whatsoever toeven try to obtain it.Of the alleged bad-faith demands, only the supersen-iority concession falls into the category of concessionsoffered to avoid a strike but rescinded after successfulendurance of one. Concerning the others, the eliminationof the union-shop provision was the only one that Re-spondent attempted to justify by pointing to a specificcircumstance that arose during or because of the strike,ie, alleged disavowment of the Union by striker replace-ments. As found above, Respondent made its union-secu-rity clause demand too quickly to be given credence asone motivated by actual employee requests of a repre-sentative employee complementNo other specific change of circumstances was identi-fied as a direct cause for any specific proposal modifica-tion.Although Respondent informed the Union that eco-nomic realities dictated its new bargaining proposals,thereisno indicationthat they were necessitated by ad-ditional economic losses incurred as a result of the strike.There is no testimony as to lost sales, or loss of custom-ers.According to Dann, the more business operationsimproved, the more regressive became his demands.Dann testified that Respondent had asserted its newly ac-quired economic power to obtain economic objectivesthat it had not demanded initially in bargaining becauseof the fear of a strike.If the Respondent's bargaining posture were to beviewed as purely economically motivated, and based ona rational progression of events, I would be compelled toaccept the proffered explanation, particularly in view oftheUnion's own rigid behavior that would otherwisescarcely allow for a clear test of Respondent's goodfaithHowever, Respondent's poststrike regression coincidedwith indications that the Union was about to make con-cessions, particularly when Smith became its chief nego-tiatorThus the 11 March regression followed new bar-gaining movement by the Union and its first acceptanceof some of Respondent's proposals. The 25 May regres-sionwas preceded by a union counterproposal of some,albeit not great softening of position, including the sub-contractingissue.At the 6 September 1985 meeting,Smith indicateda willingnesstomake wage and benefitconcessions and he expressed a desire for complete set-tlement. Some agreements were reached. This was fol-lowed by Respondent's unacceptable strike violence pre-amble that patently had no utility other than to inflamethe union negotiators At the 10 October meeting Smithmade a significant concession on an issue of utmost im-portance to Respondent regarding temporary employeetransfers irrespective of seniority, and indicated further awillingness to concede on wages although not as low asRespondent's proffered $5.50. At this meeting Smith of-fered to trade the Union's no-strike clause for the pro-posed weakened grievance procedure, but the Respond-ent insisted on its grievance and arbitration regression aswell as a more rigidly enforceable no-strike clause.Respondent's economic regression not only is accom-panied by no specific economic need or change in cir-cumstancecausedby the strike, other than newfound bar-gainingmuscle,but itisalsohighlighted by proposalscalculated to impede the Union's effectiveness as an em-ployee representative. Respondent had before the strikecomplained about the number of grievances that hadbeen filed. Its perception of those grievances were thatthey were a waste of time and instigated contrary to em-ployee desires. Union representation amounted to an en-cumbrance on Respondent's flexibility of operation. Re-spondent's proposals, however, went much farther than 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmerely reducing the cost factor inherent in dealing withrepresented employeesThe proposals attempted to de-bilitate the employees' bargaining agent by reducing itsgrievance processing role. In particular, the limitation onthe execution of grievances and limitation of processingonly those grievances of immediate and unitwide impactrelated to no definitive cost factor, but rather dealt pri-marily with the Union's representational function and itsrelationship to the employees. This proposal is a clear at-tempt to preclude the Union from representing employ-ees who do not wish to be identified as grievance sign-ers, or from representing employees as a whole, or fromprocessing individual or department level grievances, ineffect a surrender of statutory duties.Further debilitations of the representational effective-ness of the Union were the grievance and arbitrationproposals that precluded from that process a vast area ofmanagerialdiscretion, butwhichinsistedon retentionand in reinforced form the original quid pro quo that hadbeen given for the original grievance-arbitration system,i.e, the no-strikeclause.Despite the profoundly seriousimpact of such a proposal, Dann in his testimony couldonly proffer the anemic explanation that the health,safety, and security of persons and property were a "seri-ous matter." The only other suggestion in the record forjustification of this proposal is perhaps Respondent's dis-satisfactionwitha singleprior arbitration decision. Alsowithout reasonable justification, Respondent injected intoitsproposals a premature demand for recessions of theunionshop, an inflammatory strike misconduct preamble,the restriction of plant access proposal that addressed anonexistent problem, elimination of superseniority, whichhad not been shown to have caused any specific pastproblems, and the belated directors ratification proposal.Perhaps these proposals were viewed by Respondent tobe of the samenature asthe grievance signing and proc-essing,proposals that it characterizedas a "bargainingchip," of no inherent significant cost value. By utilizingbargaining chips that propose an erosion of the Union'srepresentational and bargainingeffectiveness to obtainconcessions elsewhere, in effect Respondent contendsthat it intended to offer the Union the following option-"If you want to retain your present effectiveness as anemployee bargaining agent, you must make economicconcessions as we propose, and if you do not make sucheconomic concessions then you must give up those con-tractual perquisites [sic] that allow you to fulfill yourstatutory functions." That is the thrust of Dann's testimo-ny.I find that such a bargaining posture bespeaks a vindic-tiveness that colors and provides an understandable andrevelatory context for the remaining proposals alleged inthe complaint as bad-faith proposals. These proposals areostensibly rooted in economics, but they also accomplishother ends.The proposal to eliminate entirely the recognitional ju-risdictional clause shrinks the basic bargaining unit andprecludes the Union as a basis from whichitcan act asconservator of bargaining unit work. The original sub-contracting proposalwas, according to Respondent'switnesses,profferedbecauseRespondent had lost arecent subcontracting arbitration decisionRespondentthereafter expanded its objective from one of clarifica-tion and liberalization of its subcontracting rights infuture subcontracting disputes, to one of obtaining com-plete discretionof assigningunit work to nonemployees,including assignment of unit work to supervisors f con-clude that the restriction of grievance processing to non-work time, coupled with the other proposed representa-tional restrictions, formed a block of proposals that wereno mere bargaining chips. Because of the nature of theircombined impact and the manner andtimingwith whichthey were proposed, I find that they were contrived inbad faith for the purpose of perpetuating nonagreementby inflaming the union negotiators and provoking themto even more rigid positions. I conclude that it was Re-spondent's intent to continue operating in the blissfulmannerso ebulliently described by Dann in his testimo-ny, -i.e.,with loyal, nonunion employees and unfetteredby operational inhibitions, time-consuming grievances,contractual interpretation disputes and all other irritatingappendages to employee union representation, and underterms and conditions of employment unilaterally im-posed. Accordingly, I find that Respondent violated Sec-tion8(a)(1) and(5) of the Act as alleged in the com-plaint.2.Nature of the strikeThe complaintallegesthat the strike was prolonged bythe alleged unfair labor practice since about 1 March1985.The General Counsel argues that the strike wasthen converted into an unfair labor practice strike as ofthat date. There has been no unconditional offer to endthe strike and it continued. Respondent'smaximum em-ployment level is now set at 60 bargaining unit positions.At least 30 of those positions were filled as of 1 Febru-ary 1985. Strikers replaced after conversion to unfairlabor practice strike status are entitled to immediate rein-statement, upon an unconditional offer to return, butthose replaced before such event are entitled to place-ment on a preferential hiring listAshe Brick Co.,280NLRB 1383 (1986).To be deemed an unfair labor practice strike, theremust be a causal relationship, in whole or in part, be-tween the unfair labor practices of the employer and thestrike, and mere temporal coincidence does not suffice.Tufts Brothers,235 NLRB 808, 811 (1978);Sedloff Pubh-cations,265 NLRB 962 fn. 2 (1982);Brunswick HospitalCenter,265NLRB 803, 814 (1982). Analysis must bemade about whether bad faith at the bargaining table or,elsewhere,either inwhole or part, causes or prolongs astrike.Whisper SoftMills,267 NLRB 813, 816 (1983).The facts must be evaluated to determine whether thesurface bargaining conduct consisting of insistence on thespecified proposals alleged in the complaint prolongedthe strike, or whether the strike was maintainedbecausethe Union had locked itself into other issues such as thereinstatement of strikers discharged for picketlinemis-conduct.The General Counsel introduced generalized testimonyto the effect that Respondent's bad-faith proposals' al-leged in paragraph 8 of the complaint were reported tomeetingsof employees as they were made, and that the HENDRICK MFG. CO.employeesrejectedthem.The evidence,however, alsodisclosesthat the strikewas not maintained because ofthe failureto come toan agreement on all disputedissues.Thus, as Cockerill toldRosenberg,the strikewouldend if Respondent reinstated the eight dischargedstrikers,and returned to the bargaining table its wageoffer of October 1984. Although the GeneralCounsel'switness,Union NegotiatorWatson,testified that theotherissues were of "concern" to the Union,he also tes-tified thatsome of them"could be workedout," i.e., sub-contracting and restricted plant access,the latter ofwhich, he testified, "would not keepus out on strike."The refusalof Respondent to reinstatethe dischargedstrikers accused of misconductwas clearly a fixation ofthe Union's bargaining strategy to the exclusionof otherissues during a good portionof the poststrikebargaining.That and thewage issue kept the employees on strike.Neither ofthese issues were alleged tohave been thesubjectof proposals that constitutedbad-faithbargaining.Finally,the Respondenthad movedsomewhat from sev-eral of its bad-faith proposalsby the end of December1985 afterthe complaint in this case had issued.Under allthe foregoing circumstances and on myreviewof the entire course of bargaining,I do not findsufficient evidence that theRespondent'sbad-faith bar-gaining intent,which wasalleged in the complaint tohave consisted of its insistenceon specific, identified pro-posals,was sufficientlyput to the test by theUnion so asto justifya findingthatiteven partially prolonged thestrike.CONCLUSIONS OF LAW3271.RespondentHendrickManufacturing Company is anemployerengaged in commercewithin themeaning ofSection2(6) and (7) of the Act.2. InternationalAssociationof Machinistsand Aero-spaceWorkers, AFL-CIO, Local Lodge 1653, a labororganizationwithinthe meaning of Section2(5)(d) of theAct, hasat all times since1August 1981beenthe exclu-sivemajority employee-designated collective-bargainingagent for Respondent's employees in the appropriate bar-gaining unit consistingof all productionand maintenanceemployees employed at Respondent'sCarbondale, Penn-sylvania plant, excluding foremen, assistant foremen,plant inspectors,general bookkeepers,personnel direc-tors, officeclerical employees,guards and supervisors asdefined in the Act.3.TheRespondent,by engaging in negotiations withtheUnionabout 1 March 1985 and thereafter with afixedintention to avoid reaching agreement on a collec-tive-bargaining contractand therebyhaving bargained inbad faith with the Union,has engaged in unfair laborpractices affecting commercewithin themeaning of Sec-tion 8(a)(1) and(5) of the Act.THE REMEDYI recommend that Respondent be ordered to cease anddesist from its unfair labor practices,to bargain in goodfaithwith the Union,and to post an appropriate notice.[Recommended Order omitted from publication.]